  Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 1 of 7 PageID #:22312



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                            )
RIDDELL, INC.,                              )
                                            )   No. 16-cv-4496
               Plaintiff,                   )
                                            )
       v.                                   )
                                            )
KRANOS CORPORATION d/b/a                    )   Judge Matthew F. Kennelly
SCHUTT SPORTS,                              )
                                            )
               Defendant.                   )
                                            )

  RIDDELL, INC.’S MOTION TO STRIKE AND/OR TO SET BRIEFING SCHEDULE


       Plaintiff Riddell, Inc. (“Riddell”) files this motion to address two issues with Defendant

Kranos Corporation d/b/a Schutt Sports’ (“Schutt”) pretrial filings:

       First, under the Court’s standing order on Preparation of the Pretrial Order (“Pretrial

Order”), the parties were to file motions in limine by April 3rd, with such motions totaling no

more than 15 pages. Responses to such motions are due on April 10th. Despite this direction,

Schutt filed three separate motions on April 3rd: (1) its motions in limine, which total 15 pages;

(2) a “Motion to Exclude the Lost Profits and Reasonable Royalty Opinions Proffered by

Plaintiff’s Expert John C. Jarosz” (“damages motion”), which totals an additional 15 pages; and

(3) a “Motion to Bifurcate Willfulness and Damages Issues From the Remaining Liability Issues

at Trial” (“bifurcation motion”), which totals an additional 12 pages. For the reasons set forth

below, Riddell requests that the Court strike Schutt’s damages and bifurcation motions as

improper. Indeed, as it has done with other Schutt motions, after reading these motions the

Court may deny them without need for response. If the Court instead believes a response from
    Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 2 of 7 PageID #:22313



Riddell is necessary, Riddell requests that it be permitted to file any such responses no later than

Monday, April 15th, in order to allow Riddell a reasonable opportunity to complete the Final

Pretrial Order and respond to Schutt’s motions in limine.

        Second, the Court’s Pretrial Order required that Riddell produce its proposed exhibit list

on March 18th, which it did (totaling 284 exhibits), and that Schutt provide its exhibit list, as

well as any objections to Riddell’s exhibits, by March 25th. Schutt provided its exhibit list on

March 25th (totaling 495 exhibits), and Riddell began reviewing and identifying objections to

those exhibits. Consistent with the Court’s order, the parties met and conferred on Monday,

April 1st, to discuss the pretrial filings. At that conference, Schutt for the first time indicated that

it might need to identify some additional exhibits before filing the final pretrial report on April

8th. Counsel for Riddell informed Schutt that, while it would not object to tweaks or modest

additions to the exhibit list, it would object to major revisions or additions.

        Yet, midday on April 4th, just two business days before the Final Pretrial Report is due,

Schutt sent Riddell an “updated” exhibit list with 500 new exhibits, doubling the number Schutt

had identified on the date it was required to disclose its trial exhibits. Schutt offered no

explanation for these 11th-hour additions. Given that the Final Pretrial Order, with its host of

other disclosure obligations, is due on Monday, Riddell cannot fairly review and object to

Schutt’s updated exhibit list. It accordingly requests that the Court limit Schutt to no more than

25 additional exhibits to those identified on its March 25th disclosure, and that Riddell be given

three business days to review and object to those additional exhibits.1




1
 Riddell will submit its objections to the exhibits included on Schutt’s original exhibit list as part of the
Final Pretrial Order on April 8th.

                                                     -2-
     Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 3 of 7 PageID #:22314



I.       Schutt’s Motion to Exclude Riddell’s Damages Expert is Nothing More Than an
         End Run Around the Court’s Page Limits For Motions in Limine

         This is the fourth time that Schutt has tried to limit Riddell’s damages claims. It first

filed a motion for summary judgment, which was denied. (Dkt. No. 237). It then filed a

“Motion for Reconsideration,” which was denied. (Dkt. No. 263). It then filed a “Successive

Motion for Summary Judgement,” which the Court summarily denied without hearing from

Riddell. (Dkt. No. 281). As part of that recent denial, the Court stated that Schutt’s “motion for

leave to file a successive motion for summary judgment is denied. The Court sees no appropriate

basis to allow a second round of summary judgment briefing. Defendant may present its

arguments, if appropriate, as part of a motion in limine filed along with other motions in limine

in advance of the final pretrial conference (within, of course, the page limits set by the Court).”

(Dkt. No. 281) (emphasis added).

         Undaunted, Schutt now takes a fourth kick at the cat, this time trying to dodge the Court’s

order by titling its attack on Riddell’s damages claim as a “Motion to Exclude,” and including

baseless attacking additional portions of Riddell’s damages claim not tied directly to Schutt’s

new purported noninfringing alternative. This is improper. Schutt’s renewed attack on Riddell’s

expert should have been part of its motions in limine—as expressly directed by the Court.

Riddell accordingly requests that the Court strike Schutt’s motion as improper.

         Moreover, as Riddell will explain if the Court requests a response on the merits, Schutt’s

motion is nothing more than a host of misguided attacks to the weight, not the admissibility, of

Riddell’s expert opinions. The jury should be permitted to hear both parties’ evidence with

respect to damages and to render a verdict on that evidence—including on whether Schutt’s

newest design-around was in fact “available” and “acceptable” during the relevant time period.




                                                -3-
  Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 4 of 7 PageID #:22315



If Schutt believes it has a credible motion after the close of evidence (or after a verdict), it is free

to move for judgment as a matter of law at that time.

       If the Court believes a response to Schutt’s motion is necessary, Riddell requests that its

response be due by Monday, April 15th, so that it can continue to finalize the Final Pretrial Order

and related filings due Monday, April 8th, and to respond to Schutt’s actual motions in limine on

Wednesday, April 10th.

II.      Schutt’s Motion to Bifurcate is Also Untimely and Should be Struck

       The parties have known of the Court’s intent not to bifurcate this trial for months. The

parties discussed the expected approach to trial with the Court during multiple prior hearings,

and at no point did Schutt indicate it would seek to bifurcate trial. Indeed, even in its proposed

edits to the Final Pretrial Order served on March 25th, Schutt never mentioned bifurcation. Nor

did Schutt mention bifurcation in the parties’ meet-and-confer on April 1. The first time it raised

the issue was in its motion filed yesterday, April 3rd. Setting aside the utter lack of merit to

Schutt’s motion, this is far too late in the game.

       The parties have worked on their pretrial filings, begun planning their pretrial strategy,

and scheduled their witnesses for trial, based on the Court’s direction that this case would be

tried in a single phase. The Court should accordingly deny Schutt’s motion outright. To the

extent the Court requests that Riddell respond to Schutt’s motion, for the reasons mentioned

above Riddell requests permission to file its opposition brief by Monday, April 15th.

III.   Schutt Should Not be Permitted to Add 500 New Exhibits Days Before the Final
       Pretrial Order is Due

       Riddell understands that pretrial and trial proceedings are imperfect and require

compromise when the inevitable hiccup occurs. For that reason, when Schutt first indicated on

April 1st—more than a week after Schutt’s exhibit list was due—that Schutt might need to


                                                 -4-
    Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 5 of 7 PageID #:22316



amend or supplement its exhibit list, Riddell indicated it would not object if such changes were

limited. Schutt trampled all over that compromise, however, when it elected to identify 500

additional exhibits on April 4th, just days before the Final Pretrial Order and Riddell’s objections

to Schutt’s exhibits are due. Setting aside the absurdity of Schutt needing 1,000 exhibits for a

week-long trial concerning two related patents, its election to simply not do its work on time

should not be countenanced. Importantly, Schutt has refused to offer any explanation for its

delay. While Riddell believes striking all these newly added exhibits would be appropriate under

these circumstances, it nonetheless requests that the Court merely order that Schutt be permitted

to add no more than 25 new exhibits to the list it originally served,2 and that Riddell be given

three business days to review and object to those exhibits.




2
  Riddell is not suggesting that the parties be foreclosed from seeking to add a small number of exhibits
going forward (or to otherwise revise their exhibit lists), e.g., if they were inadvertently omitted or due to
changes in the shape of the case after the Final Pretrial Conference. That happens as part of any trial. But
that is a far cry from what Schutt seeks to do here.

                                                    -5-
   Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 6 of 7 PageID #:22317



Dated: April 4, 2019                 PERKINS COIE LLP


                                     By     /s/ Christopher G. Hanewicz
                                           Rodger K. Carreyn
                                           RCarreyn@perkinscoie.com
                                           Christopher G. Hanewicz
                                           CHanewicz@perkinscoie.com
                                           Michelle Umberger
                                           MUmberger@perkinscoie.com
                                           Gabrielle E. Bina
                                           GBina@perkinscoie.com
                                           Andrew T. Dufresne
                                           ADufresne@perkinscoie.com
                                           Brandon M. Lewis
                                           BLewis@perkinscoie.com
                                           Truscenialyn Brooks
                                           TBrooks@perkinscoie.com
                                           1 East Main Street, Suite 201
                                           Madison, WI 53703
                                           (608) 663-7460 (Phone)
                                           (608) 663-7499 (Facsimile)

                                           Douglas L. Sawyer (ARDC#6275849)
                                           DSawyer@perkinscoie.com
                                           131 South Dearborn Street, Suite 1700
                                           Chicago, IL 60603-5559
                                           (312) 324-8400 (Phone)
                                           (312) 324-9400 (Facsimile)

                                            Attorneys for Plaintiff, Riddell, Inc.




                                          -6-
 Case: 1:16-cv-04496 Document #: 295 Filed: 04/04/19 Page 7 of 7 PageID #:22318



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 4, 2019, a true and correct copy of the
foregoing was served via the CM/ECF system upon the following attorneys of record:

       James J. Lukas, Jr.
       lukasj@gtlaw.com
       Benjamin P. Gilford
       gilfordb@gtlaw.com
       Howard E. Silverman
       silvermanh@gtlaw.com
       Richard D. Harris
       harrisr@gtlaw.com
       Matthew J. Levinstein
       levinsteinm@gtlaw.com
       Callie Sand
       sandc@gtlaw.com
       Greenberg Traurig, LLP
       77 W. Wacker Dr., Suite 3100
       Chicago, Illinois 60601

       Attorneys for Defendant, Kranos Corporation
      d/b/a Schutt Sports




                                           By: /s/ Christopher G. Hanewicz
                                                Attorney for Plaintiff, Riddell, Inc.




                                            -7-
